Citation Nr: 1110199	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  08-23 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the reduction of the disability rating for service-connected lumbosacral strain with degenerative disc disease and intervertebral disc syndrome with sensory deficit of the left lower extremity (hereinafter "back disability") from 40 percent to 20 percent, effective October 1, 2007 was proper.  

2.  Entitlement to an increased disability rating in excess of 40 percent for service-connected back disability.    

3.  Entitlement to an increased disability rating in excess of 30 percent for service-connected eczematous dermatitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1950 to June 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board recognizes that a claim stemming from a rating reduction action is a claim for restoration of the prior rating and, typically, does not contemplate a claim for an increased rating.  Peyton v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In this case, the Veteran submitted a claim for a total disability rating based on individual unemployability (TDIU) in April 2007, noting that he was assigned a 40 percent disability rating for his service-connected back disability.  The RO interpreted the Veteran's statement as a claim for an increased disability rating for his back disability.  The Board finds that the September 2007 rating decision, wherein the Veteran's rating was reduced, was also a denial of his petition to have the rating increased.  As a result, the Veteran's appeal of that rating determination has brought before the Board the issue of the propriety of the reduction of the rating in addition to the Veteran's claim for entitlement to an increased disability rating for the back disability.  

In addition, the Board notes that the Veteran raised a claim of entitlement to a TDIU in April 2007.  However, the claim was adjudicated by the RO in the September 2007 rating decision.  The Veteran did not express disagreement with the denial of the issue and, therefore, the issue is not before the Board at this time and no referral for consideration of the claim is required.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

A hearing was held on February 7, 2011, by means of video conferencing equipment with the appellant in Muskogee, Oklahoma, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a disability rating in excess of 40 percent for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a September 2007 rating decision, the RO reduced the Veteran's rating for his service-connected back disability from 40 percent to 20 percent effective October 1, 2007.  

2.  At the time of the reduction, a 40 percent rating had been in effect since November 8, 2004, less than five years.

3.  The record demonstrates that at the time the RO reduced the 40 percent evaluation assigned to the Veteran's service-connected back disability, there had been no sustained material improvement in the symptoms attributable to that disability.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 40 percent disability rating for the service-connected back disability have been met.  38 U.S.C.A. §§ 5107, 5112 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.343, 3.344, 4.1, 4.2, 4.3, 4.10, 4.71a, Diagnostic Code 5237 (2010).

2.  The criteria for a disability rating in excess of 30 percent for eczematous dermatitis have not been bet.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7806 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Initially, with respect to the Veteran's claim for restoration of the prior rating for his service-connected back disability, the Board has granted the claim below.  Therefore, any discussion of VA's duties to notify and assist is not required.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With regard to the Veteran's claim for an increased disability rating for eczematous dermatitis, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran submitted his claim for an increased disability rating in April 2007 and the Veteran was sent a notification letter in May 2007.  The letter notified him that, to substantiate a claim for increased compensation, the evidence must show that his service-connected disability had gotten worse.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was also informed that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The Veteran was also notified as to the assignment of effective dates.  Thus, the Board finds that the notification requirements have been met.

In addition, the duty to assist the Veteran has also been satisfied in this case.  All identified medical evidence is associated with the claims file and reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran was afforded a hearing on February 7, 2011 and a transcript of his testimony from that hearing is in the file and has been reviewed.  Moreover, in addition to obtaining all relevant medical records, VA afforded the Veteran a VA examination in June 2007.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner conducted a physical examination of the Veteran's skin, described the manifestations of the Veteran's disability and included sufficient information in order to evaluate the Veteran's disability according to the pertinent rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

I.	Propriety of Rating Reduction

Congress has provided that a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2009).  The Court has consistently held that when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2010); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.

Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. § 3.105(e) (2010).

Where action by the rating agency would result in the reduction or discontinuance of compensation payments, section 3.105(e) requires that a rating initially proposing the reduction or discontinuance be prepared setting out all material facts and reasons for the proposed action.  The regulation requires that the beneficiary of the compensation payments be notified at his or her latest address of record of the contemplated action, furnished detailed reasons therefore, and be given 60 days from the date of the notice for the presentation of additional evidence to show that the compensation payments should be continued at their present level.  See 38 C.F.R. § 3.105(e) (2010).

Furthermore, section 3.105(i) requires that the Veteran be informed that he or she may request a predetermination hearing provided that the request is received by VA within 30 days from the date of the notice of the proposed rating reduction.  The regulation provides that if a timely request for a predetermination hearing is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date; that the hearing will be conducted by VA personnel who did not participate in the proposed adverse actionand who will bear the decision-making responsibility; and that if a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  See 38 C.F.R. § 3.105(i)(1) (2010).

Following the predetermination procedures specified above, final action will be taken.  If the beneficiary failed without good cause to report for a scheduled predetermination hearing, the final action will be based solely upon the evidence of record.  If a predetermination hearing was conducted, the final action will be based on evidence and testimony adduced at the hearing as well as the other evidence of record including any additional evidence obtained following the hearing pursuant to necessary development.  See 38 C.F.R. § 3.105(i)(2) (2010).

Section 3.105 directs that unless otherwise provided by the subsection 3.105(i), final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See 38 C.F.R. § 3.105(e) (2010).

The requirements for a reduction in the evaluation for disabilities in effect for five years or more are set forth at 38 C.F.R. § 3.344, which require that only evidence of sustained material improvement that is reasonably certain to be maintained, as shown by full and complete examinations, can justify a reduction.  If there is any doubt, the rating in effect will be continued.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  This regulation also provides that, with respect to other disabilities that are likely to improve, namely those in effect for less than five years, reexaminations disclosing improvement will warrant a rating reduction.  See 38 C.F.R. § 3.344(c).  The duration of a rating is measured from the effective date assigned to the rating until the effective date of the actual reduction.  See Brown, supra.

The provisions of 38 C.F.R. § 3.344 stipulate that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history. Examinations that are less thorough than those on which payment were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of anyone examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

As noted, the provisions of 38 C.F.R. § 3.344(c) specify that the above considerations are required for ratings that have continued for long periods at the same level (five years or more) and that they do not apply to disabilities that have not become stabilized and which are likely to improve.  Essentially, in these latter cases, re-examinations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

In this case, the procedural requirements of 38 C.F.R. § 3.105 are not for application.  The September 2007 rating decision noted that the Veteran's disability rating was reduced from 40 percent to 20 percent, effective October 1, 2007.  In the accompanying letter, it noted that the Veteran's combined rating was reduced from 80 percent to 70 percent, effective October 1, 2007.  However, the Veteran's overall payment was not reduced.  The rating decision noted that the Veteran was entitled to an amount of 1,232.00 as of May 1, 2007.  It was noted that the Veteran would receive 1,321.00 as of October 1, 2007, noting that the retired pay adjustment has ended.  Therefore, the Veteran's overall payment was not reduced, in fact, it increased as of October 1, 2007.  Furthermore, as of November 20, 2007, the Veteran was granted service connection for diabetes mellitus and the Veteran has an 80 percent combined disability rating.  Therefore, since the reduction of the disability rating did not result in a reduction or discontinuance of payments being made to the Veteran, the predetermination procedures of 38 C.F.R. § 3.105 (2010) do not apply.  See also Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).

Next, when a rating has continued for an extended period at the same level (five years or more), any rating reduction is valid only if, after a review of the entire record of examinations and the medical-industrial history, it is based upon an examination that is at least as complete as the examinations that formed the basis for the original rating.  38 C.F.R. § 3.344(a); see also Kitchens v. Brown, 7 Vet. App. 320, 324 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  On the other hand, if a disability has not stabilized or is likely to improve, a reexamination disclosing improvement will be sufficient to warrant a reduction in rating.  See 38 C.F.R. § 3.344(c).

In this case, the Veteran's back disability was rated at 40 percent disabling, effective November 8, 2004, approximately three years prior to the effective date of the subsequent reduction.  Therefore, the Board concludes that his disability had not stablilized.  Even so, the Board must next consider whether the reduction in the disability rating from 40 percent to 20 percent was appropriate.  On this matter, the United States Court of Appeals for Veterans Claims (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  Specifically, the Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the Veteran's disability."  Brown, 5 Vet. App. at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).

A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Id. at 421.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability had actually occurred, but also that the improvement reflects an improvement under the ordinary conditions of life and work.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

Here, the record does not establish that the rating reduction was warranted.  A 40 percent disability rating is available under the General Rating Formula for Diseases and Injures of the Spine for unfavorable ankylosis of the entire cervical spine ; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 20 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracoumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  

The Veteran's disability rating was reduced on the basis of the report of a June 2007 QTC examination, in which the examiner found that the Veteran had flexion to 35 degrees, extension to 16 degrees, right lateral flexion to 24 degrees, left lateral flexion to 25 degrees, right rotation to 30 degrees, and left rotation to 30 degrees.  It was noted that the Veteran's pain, fatigue, weakness, lack of endurance had the major functional impact and the above limited the joint function by 4 degrees.  

However, with the exception of the June 2007 QTC examination findings, the medical evidence of record is absent of any indication or signs of improvement in the Veteran's back disability.  The Board finds that given the record reflecting a long history of deteriorating range of motion, the Veteran's disability rating should not have been reduced to 20 percent just because of one examination.  The Board also notes that the spirit and principle behind 38 C.F.R. § 3.344 is to ensure there is actual improvement in a disability before reduction.  Indeed, in this case, it is unclear whether there was actual improvement in the Veteran's disability or if the results of the examination were a product of that particular examination.  Furthermore, the June 2007 examination findings show that the Veteran exhibited 35 degrees of flexion, only 5 degrees higher than what warrants a 40 percent disability rating.  Moreover, the June 2007 examiner noted that the Veteran's flexion was further limited by 4 degrees upon repetitive motion due to the Veteran's pain, fatigue, weakness, and lack of endurance.  Thus, the Board finds that the evidence does not actually show an improvement in the Veteran's disability.  Therefore, the Board finds that restoration of the 40 percent rating for his service-connected back disability, effective October 1, 2007, is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

II.	Increased disability rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran's eczematous dermatitis is rated as 30 percent disabling under Diagnostic Code 7806.  Under Diagnostic Code 7806, a 30 percent rating is warranted for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  More than 40 percent of the entire body or more than 40 percent of exposed areas, affected, or; constant or near- constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7806.  In the alternative, a disability rating may be warranted under Diagnostic Code 7800 for disfigurement of the head, face, or neck; or under Diagnostic Codes 7801-7805 for scars, depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a disability rating in excess of 30 percent for his eczematous dermatitis.  

The VA treatment records show that the Veteran is prescribed triamicmolone acetonide cream and menthol cream for his skin disability.  In a September 2005 VA treatment record, the Veteran complained of a rash to the back that the cream did not help.  

The Veteran was afforded a VA examination in June 2007.  The Veteran stated that he was suffering from eczematous dermatitis and the condition had existed for 55 years.  Due to the skin condition, he had itching, shedding, and crusting.  He did not have exudation or ulcer formation.  The symptoms described occur constantly.  The skin disease involves areas that are exposed to the sun, including the head and the neck.  However, it did not include the face and the hands.  Over the past 12 months, he received topical medication only for the skin condition.  There were no side effects from the treatment.  The medication used was Hydroxyzine pamaote and triamicmolone acetonide cream.  On examination, the eczematous dermatitis skin condition was present.  The skin condition located on the back of neck, inter-scapular region, sterna region, shins, forehead had the following characteristics:  exfoliation and hyperpigmentation of more than 6 square inches.  There was no ulceration, crusting, tissue loss, induration, inflexibility, hypopigmentation, abnormal texture and limitation of motion.  Skin lesion was 0 percent in the exposed area.  The skin lesion coverage relative to the whole body was 12 percent.  The skin lesions were no associated with systemic disease.  Again, the examiner noted that the eczematous dermatitis included a rash, itching, shedding, and objectively wide scaling hyperpigmented plaques over interscapular region and lesions noted over sternum, posterior neck, lower legs, and forehead.   Under Diagnostic Code 7806, a higher disability rating of 60 percent is warranted when the skin disorder covers more than 40 percent of the entire body or more than 40 percent of exposed areas, affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  As noted above, the medical evidence does not show that the Veteran's dermatitis covers more than 40 percent of the body or more than 40 percent of the exposed areas affected.  In addition, the Veteran does not take systemic therapy for his eczematous dermatitis.  Therefore, the eczematous dermatitis does not warrant a disability rating in excess of 30 percent.  

In addition, the Board has also considered whether the Veteran's eczematous dermatitis would warrant a higher rating under Diagnostic Code 7800.  See Diagnostic Code 7806.  To warrant a higher rating of 50 percent, the disability must show visible or palpable tissue loss and  either gross distortion or asymmetry of two features or paired sets of features (noise, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  In this case, there is no visible or palpable tissue loss or either gross distortion or asymmetry of one's feature or paired set of features or evidence of two or three characteristics of disfigurement.  See Diagnostic Code 7800, Note (1).  Indeed, the June 2007 examiner noted that there was no ulceration, tissue loss, induration, inflexibility, hypopigmentation, abnormal texture, or limitation of motion on examination.  Therefore, a higher rating is not warranted under Diagnostic Code 7800.  There is no other rating code that would warrant a higher disability rating.  The Board notes that the June 2007 VA examination report noted that the Veteran had two scars on the right hand, however, these scars are not related to the Veteran's service-connected disability.  Therefore, consideration of these scars is not appropriate.  

The Board recognizes the Veteran's contention that his skin disability covers more than 12 percent of his entire body.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology to include the percentage that his skin disorder covers his entire body.  Such evidence must come from a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet App 492 (1992)

In light of the above, the Veteran's eczematous dermatitis does not warrant a disability rating in excess of 30 percent at any point during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for a higher rating and, therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered referral for extra-schedular consideration. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected eczematous dermatitis is inadequate.  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), there is no evidence in the medical records of an exceptional or unusual clinical picture.  The record does not show that the Veteran has required frequent hospitalizations for his service-connected disability or that the disability markedly impacts his ability to work.  Therefore, the Board finds that the criteria for submission for assignment of extra-schedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The reduction in evaluation for lumbosacral strain with degenerative disc disease with sensory deficit of the left lower extremity was not proper, and restoration of the 40 percent disability rating, effective October 1, 2007 is granted.

Entitlement to a disability rating in excess of 30 percent for eczematous dermatitis is denied.  


REMAND

Reason for Remand:  to provide a new VA examination.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.          § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Here, with respect to the Veteran's claim of entitlement to a higher disability rating for lumbosacral strain with degenerative disc disease with sensory deficit of the left lower extremity, the Board finds that a new examination is warranted.  The Board recognizes that the Veteran was afforded a VA examination in June 2007.  However, at the February 2011 hearing, the Veteran asserted that his disability had increased in severity since his last examination.  As such, the Board finds that a new VA examination is in order for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected disability.  See 38 C.F.R. § 3.159 (2010); see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  See also Palczewksi v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505- 06 (1998) ('Where the record does not adequately reveal the current state of the claimant's disability...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.').  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  

As the Veteran's claim is being remanded for a new VA examination, the Board finds that the RO should also request updated VA treatment records from July 2009 through the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain updated VA treatment records from July 2009 through the present.  

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected   Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner should conduct range of motion studies and report all signs and symptoms necessary for an adequate rating.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  The examiner should indicate whether there is evidence of ankylosis and specify the total duration of any incapacitating episodes over the past 12 months.  

In addition, the examiner should identify all neurological manifestations resulting from the service-connected disability.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After the above development has been completed, the RO/AMC should readjudicate the claim and the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


